Prospectus Supplement No.1 to Prospectus dated July 22, 2011 Registration No. 333-175334 Filed pursuant to Rule 424(b)(3) GOLDEN PHOENIX MINERALS, INC. Supplement No. 1 To Prospectus Dated July 22, 2011 This Prospectus Supplement No.1 supplements our Prospectus filed effective July 22, 2011 with the U.S. Securities and Exchange Commission (the “SEC”), and includes the attached Quarterly Report on Form 10-Q for the quarter ended June 30, 2011 as filed with the SEC on August 22, 2011 (collectively, the “Prospectus”).The Prospectus was filed as part of our Registration Statement on Form S-1, as amended (File No. 333-175334).This Prospectus Supplement is not complete without, and may not be delivered or utilized except in connection with, the Prospectus, including any amendments or supplements thereto.We encourage you to read this Supplement carefully with the Prospectus. This Prospectus relates to the sale of up to 51,419,753 shares of common stock, par value $0.001 per share, by the Selling Security Holder, Lincoln Park Capital Fund, LLC (“LPC”) listed under “Selling Security Holders” on page 53 of the Prospectus filed effective July 22, 2011.These 51,419,753 shares include 3,333,333 shares issuable upon exercise of warrants.We will receive no proceeds from the sale of shares of common stock by LPC in this offering.However, we may receive up to an additional $12,000,000 under the Purchase Agreement with LPC, less those sums previously advanced as of the date hereof, plus additional proceeds of $666,666 in the event LPC exercises their warrants for cash.Any proceeds that we receive from sales to LPC under the Purchase Agreement will be used for general working capital purposes. See “Use of Proceeds” on page 13 of the Prospectus filed effective as of July 22, 2011. Our common stock is quoted on the OTC Bulletin Board under the symbol “GPXM.OB”. On August 22, 2011, the last reported sale price for our common stock as reported on the OTC Bulletin Board was $0.12 per share. Investing in our common stock involves certain risks and uncertainties. See “Risk Factors” beginning on page 4 of the Prospectus filed effective July 22, 2011 with the SEC, and the Risk Factors included in our Annual Report on Form 10-K for the year ended December 31, 2010 filed on March 30, 2011, beginning on page 6. Neither the SEC nor any state securities commission has approved or disapproved of these securities or determined if this Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this Prospectus Supplement is August 24, 2011. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2011 ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File No. 000-22905 GOLDEN PHOENIX MINERALS, INC. (Exact Name of Registrant as Specified in Its Charter) Nevada 41-1878178 (State or Other Jurisdiction Of Incorporation or Organization) (I.R.S. Employer Identification Number) 1675 East Prater Way, Suite 102, Sparks, Nevada (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (775) 853-4919 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨No ¨ Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-3 of the Exchange Act.(Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act. Yes ¨No x As of August 19, 2011 there were 329,035,153 outstanding shares of the registrant’s common stock. 1 GOLDEN PHOENIX MINERALS, INC. FORM 10-Q INDEX Page Number PART I – FINANCIAL INFORMATION Item 1.Financial Statements Condensed Consolidated Balance Sheets as of June 30, 2011 (Unaudited) and December 31, 2010 3 Condensed Consolidated Statements of Operations for the Three Months and Six Months Ended June 30, 2011 and 2010 (Unaudited) 4 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2011 and 2010 (Unaudited) 5 Notes to Condensed Consolidated Financial Statements (Unaudited) 6 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 29 Item 3.Quantitative and Qualitative Disclosures About Market Risk 40 Item 4T.Controls and Procedures 41 PART II – OTHER INFORMATION Item 1.Legal Proceedings 41 Item 1A.Risk Factors 41 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 41 Item 3.Defaults Upon Senior Securities 42 Item 5.Other Information 42 Item 6.Exhibits 43 Signature Page 44 2 PART I – FINANCIAL INFORMATION Item 1. Financial Statements GOLDEN PHOENIX MINERALS, INC. Condensed Consolidated Balance Sheets June 30, 2011 (Unaudited) December 31, 2010 ASSETS Current assets: Cash and cash equivalents $ $ Prepaid expenses and other current assets Total current assets Property and equipment, net Other assets: Deposits Note receivable - - Total other assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current liabilities: Accounts payable $ $ Accrued liabilities Current portion of long-term debt Amounts due to related parties Total current liabilities Long-term liabilities: Long-term debt Amounts due to related parties - Total long-term liabilities Total liabilities Commitments and contingencies Stockholders’ equity (deficit): Preferred stock, no par value, 50,000,000 shares authorized, none issued - - Common stock; $0.001 par value, 800,000,000 shares authorized, 322,261,943 and 271,988,900 shares issued and outstanding, respectively Additional paid-in capital Treasury stock, 675,392 and 309,500 shares at cost, respectively ) ) Accumulated deficit ) ) Total stockholders’ equity (deficit) ) $ $ See accompanying notes to condensed consolidated financial statements 3 GOLDEN PHOENIX MINERALS, INC. Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Rental income $ $
